Title: To James Madison from John Mitchell, June 1803 (Abstract)
From: Mitchell, John
To: Madison, James


June 1803, Le Havre. Informed JM in his last letter of 23 May that Hughes sailed in the Experiment for New York with the original of the treaty and dispatches from the U.S. ministers in Paris. This letter is carried by Jay, who bears a copy of the treaty. “The Entrance of this port is constantly watched by British ships of War.” Has heard of no American ship that has been “molested or prevented from entering.” Since 24 May only four American ships have arrived at Le Havre. Hopes to be confirmed in his appointment.
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp.; postmarked New York, 19 Aug.; docketed by Brent.



   
   Hughes, who sailed in the brig Enterprize, arrived in New York on Wednesday, 15 July (New York Chronicle Express, 16 July 1803).



   
   Peter Augustus Jay (1776–1843), son of John Jay, arrived in New York with a copy of the treaty on 18 Aug. 1803 (John Jay, Memorials of Peter A. Jay [Arnheim, Holland, 1929], pp. 55, 210).



   
   A full transcription of this document has been added to the digital edition.

